DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 09/15/2021. Claims 1 and 4-7 are considered in this office action. Claim 1 has been amended. Claims 2-3 have been cancelled. Claims 5-7 have been added. Claims 1 and 4-7 are pending examination. This action is made final as necessitated by amendment.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Cited reference Bonnet is different than the claimed invention since the actual behavior of the vehicle when performing automatic parking travel to the parking position in dependence on first and second parking command signals is not described
Cited reference Niemz does not teach determining a travel route to “a single parking position”
The teachings of cited reference Yamashita does not correspond to feature "wherein the CPU is programmed to control the behavior of the vehicle so that in a case where the first parking command signal is input, a time necessary for parking completion is 
None of the cited references teach the new limitation "wherein the CPU is programmed to control the vehicle so that at least one of a steering speed, a vehicle speed, an acceleration, and a stop time at a time of direction switching differs based on which of the first parking command signal and the second parking command signal is input to the signal interface"
Cited references Bonnet and Niemz fail to address the behavior of the vehicle in view of the riding comfortability with regard to the example of the steering speed or the vehicle speed or acceleration
There is no teaching in the prior art that would have prompted the skilled person to modify or adapt the closest prior art while taking account of that teaching

Applicant's arguments A.-F. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that cited reference Bonnet is different than the claimed invention since the actual behavior of the vehicle when performing automatic parking travel to the parking position in dependence on first and second parking command signals is not described, Examiner respectfully disagrees. Cited reference Bonnet teaches the user of the driver assistance system in the vehicle selects between at least two parking maneuvers, where a first parking maneuver is a direct parking maneuver that carries out a parking the actual behavior of the vehicle when performing automatic parking travel to the parking position when a first parking command signal is input), and a second parking maneuver is a maneuver that includes a break point along the trajectory at which the user disembarks from the vehicle (description of the actual behavior of the vehicle when performing automatic parking travel to the parking position when a second parking command signal is input) (Bonnet, Par. [0012] lines 2-9). Therefore, Examiner maintains that cited reference Bonnet teaches the limitation stated above.
Regarding Applicant's argument B. that cited reference Niemz does not teach determining a travel route to “a single parking position”, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In regards to the limitation of determining a travel route to “a single parking position”, cited reference Bonnet teaches a (single) parking space 2 is recognized while driving the vehicle past the parking space 2, and parking maneuvers are determined (Bonnet, Par. [0036] lines 1-6). For a “Direct Parking” maneuver, a trajectory 8 for the parking process from the start position 9 to the target position 10 in the parking space 2 (Bonnet, Par. [0037] lines 1-4). For a “Parking with Break Point Maneuver”, a trajectory 12 is determined with a break point 11 (divided into two partial trajectories 13,14 by the break point 11 (Bonnet, Par. [0040] lines 7-8)), and the vehicle moves from the start 9 to the break point 11 and from the break point 11 to the target position 10 (i.e. both maneuvers travel to the same single parking position) (Bonnet, Par. [0040] lines 13-15 and Par. [0041] lines 9-11). Therefore, Examiner maintains that the limitation stated above is taught by the currently cited references.
Regarding Applicant’s argument C. that the teachings of cited reference Yamashita does not correspond to feature "wherein the CPU is programmed to control the behavior of the vehicle so that in a case where the first parking command signal is input, a time necessary for parking completion is shorter than a time necessary for parking completion where the second parking command signal is input", Examiner respectfully disagrees. Cited reference Yamashita teaches determining initial tolerance values for parking control in accordance with whether or not an occupant is present on the passenger seat (i.e. determining if a first or second command signal is input) (Yamasahita, Par. [0075] lines 24-30). When an occupant is detected in the passenger seat (i.e. a second command signal is input from inside the vehicle), the tolerance values for the parking control are set more strictly than for when an occupant is not detected, and the parking accuracy is prioritized (Yamashita, Par. [0075] lines 14-17). When an occupant is not detected in the passenger seat (i.e. a first command is input from outside the vehicle), the tolerance values for the parking control are set looser than for when an occupant is detected, and a reduction of parking completion time is prioritized (Yamashita, Par. [0075] lines 11-14). This implies that the vehicle CPU controls the vehicle behavior differently depending on whether a first or 
Regarding Applicant’s argument D. that none of the cited references teach the new limitation "wherein the CPU is programmed to control the vehicle so that at least one of a steering speed, a vehicle speed, an acceleration, and a stop time at a time of direction switching differs based on which of the first parking command signal and the second parking command signal is input to the signal interface", Examiner respectfully disagrees. Cited reference Yamashita teaches if the speed of the subject vehicle is lower than a certain speed, the initial values of the attitude condition are set more strictly than in a case where the vehicle speed is the certain speed or higher, where the initial values of the attitude condition are set more loosely, and either the control prioritizing the parking accuracy or the control prioritizing the reduction in the parking completion time is used to enable optimum parking assistance depending on the situation (Yamashita, Par. [0074] lines 13-32). Cited reference Yamashita further teaches when no occupant is detected on the (second command signal is input), the control prioritizing the parking accuracy is used where the initial values are set more strictly and the vehicle speed is less than the certain speed (i.e. the vehicle speed differs based on which of the first parking command signal or the second parking command signal is input). Therefore, Examiner maintains that the currently cited references teach the above stated amended limitation.
Regarding Applicant’s argument E. that cited references Bonnet and Niemz fail to address the behavior of the vehicle in view of the riding comfortability with regard to the example of the steering speed or the vehicle speed or acceleration, Applicant’s arguments are not commensurate with the claim language. Nothing in the claim language recites anything regarding “riding comfortability” or the behavior of the vehicle in view of said riding comfortability, and cited 
In response to applicant’s argument F. that there is no teaching in the prior art that would have prompted the skilled person to modify or adapt the closest prior art while taking account of that teaching, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the cited references was taken from the cited reference itself and was cited in the rejections of the most recent office action for each combination of references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 2015/0203111 A1) in view of Niemz (DE 102012212900 A1) and further in view of Yamashita et al. (US 2017/0259850 A1).
Regarding claim 1, Bonnet teaches “A vehicle control device (Par. [0001] line 3 teaches a driver assistant system), comprising: a central processing unit (CPU) (Par. [0001] lines 9-10 teaches a control device) programmed to: recognize a surrounding environment of a vehicle (Par. [0036] lines 1-3 teaches the vehicle recognizing parking spaces and detecting objects in the surrounding environment); generate a travel route to a single parking position determined based on the surrounding environment that is recognized (Par. [0036] lines 1-6 teaches a (single) parking space 2 is recognized while driving the vehicle past the parking space 2, and parking maneuvers are determined by considering the environment and relative position detection); allow the vehicle to travel to the single parking position along the travel route based on a parking command signal (Par. [0037] lines 1-6 teaches when a user selects a first parking maneuver (parking command signal), at least partially autonomous control of the vehicle along the trajectory 8 from the start position 9 to the target position 10 (single parking position) occurs using a control device; and Par. [0038] lines 1-6, Par. [0040] lines 12-17, and Par. [0041] lines 8-11 teaches when a user selects a second parking maneuver (parking command signal), the vehicle drives at least partially automatically from a start position 9 along the trajectory 12 to a break point 11, and the completion of the parking process, which is initiated outside the vehicle, is enabled from the break point 11 and ends the process along the trajectory 14 and parks the vehicle in the target position 10 (single parking position)); and a signal interface to which the parking command signal is input (Par. [0012] lines 2-4 teaches providing a selection possibility between at least two parking maneuvers to the user of the driver assistance system in the vehicle (implying a signal interface to which the user inputs their selection); and Par. [0019] lines 3-5 teaches a user outside the vehicle initiating and ending a continuation of the parking process after a break point (implying a signal interface used by the user to start/stop the parking control)); wherein the vehicle is driven to preform automatic parking travel to the single parking position in a behavior different between a situation in which the parking command signal input to the signal interface is a first parking command signal and a situation in which the parking command signal input to the signal interface is a second parking command signal (Par. [0012] lines 2-9 teaches the user of the driver assistance system in the vehicle selects between at least two parking maneuvers, where a first parking maneuver is a direct parking maneuver that carries out a parking process from the start position directly to the target position, and a second parking maneuver is a maneuver that includes a break point along the trajectory at which the user disembarks from the vehicle)”, however Bonnet does not explicitly teach “wherein the parking command signal, which is input from an outer side of the vehicle, is recognized as the first parking command signal, and the parking command signal, which is input from and inner side of the vehicle, is recognized as the second parking command signal, wherein the CPU is programmed to control the behavior of the vehicle so that in a case where the first parking command signal is input, a time necessary for parking completion is shorter than a time necessary for parking completion where the second parking command signal is input, and wherein the CPU is programmed to control the vehicle so that at least one or a steering speed, a vehicle speed, an acceleration, and a stop time at a time of direction switching differs based on which of the first parking command signal and the second parking command signal is input to the signal interface”.
	From the same field of endeavor, Niemz teaches “wherein the parking command signal, which is input from an outer side of the vehicle, is recognized as the first parking command signal (Par. [0007] line 1 to Par. [0008] line 3 teaches a vehicle performs a parking maneuver in a direction in which the driver resides using a , and the parking command signal, which is input from and inner side of the vehicle, is recognized as the second parking command signal (Par. [0006] lines 4-10 teaches a vehicle parks to the left/right based on an actuation of the vehicle turn signal to the left/right by the driver inside the vehicle (i.e. recognizes a signal input from inside the vehicle as a parking command signal to park in accordance with the turn signal lever))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bonnet to incorporate the teachings of Niemz to have the parking command signals taught by Bonnet be recognized as the first parking command signal when it is input from an outer side of the vehicle and as the second parking command signal when it is input from an inner side of the vehicle as taught by Niemz.
	The motivation for doing so would be to provide maximum flexibility and the greatest possible scope for the driver when performing parking (Niemz, Par. [0010] lines 7-8).
	However, the combination of Bonnet and Niemz does not explicitly teach “wherein the CPU is programmed to control the behavior of the vehicle so that in a case where the first parking command signal is input, a time necessary for parking completion is shorter than a time necessary for parking completion where the second parking command signal is input, and wherein the CPU is programmed to control the vehicle so that at least one or a steering speed, a vehicle speed, an acceleration, and a stop time at a time of direction switching differs based on which of the first parking command signal and the second parking command signal is input to the signal interface”.
	From the same field of endeavor, Yamashita teaches “wherein the CPU is programmed to control the behavior of the vehicle so that in a case where the first parking command signal is input, a time necessary for parking completion is shorter than a time necessary for parking completion where the second parking command signal is input (Par. [0075] lines 24-30 teaches determining initial tolerance values for parking control in accordance with whether or not an occupant is present on the passenger seat (i.e. determining if a first or second command signal is input); Par. [0075] lines 14-17 teaches when an occupant is detected in the passenger seat (i.e. a second command signal is input from inside the vehicle), the tolerance values for the parking control are set more strictly than for when an occupant is not detected, and the parking accuracy is prioritized; Par. [0075] lines 11-14 teaches when an occupant is not detected in the passenger seat (i.e. a first command is input from outside the vehicle), the tolerance values for the parking control are set looser than for when an occupant is detected, and a reduction of parking completion time is prioritized; this implies that the vehicle CPU controls the vehicle behavior differently depending on whether a first or second control signal is input, wherein the CPU will control the vehicle behavior to perform the parking completion maneuver faster (in a shorter time) ), and wherein the CPU is programmed to control the vehicle so that at least one or a steering speed, a vehicle speed, an acceleration, and a stop time at a time of direction switching differs based on which of the first parking command signal and the second parking command signal is input to the signal interface (Par. [0074] lines 13-32 teaches if the speed of the subject vehicle is lower than a certain speed, the initial values of the attitude condition are set more strictly than in a case where the vehicle speed is the certain speed or higher, where the initial values of the attitude condition are set more loosely, and either the control prioritizing the parking accuracy or the control prioritizing the reduction in the parking completion time is used to enable optimum parking assistance depending on the situation; Par. [0075] lines 11-17 and 26-30 teaches when no occupant is detected on the passenger seat (i.e. a first command is input from outside the vehicle), the initial values of the attitude condition are set more loosely than in a case where an occupant is detected on the passenger seat (i.e. a second command is input from inside the vehicle), where the initial values are set more strictly, and either the control prioritizing the parking accuracy or the control prioritizing the reduction in the parking completion time is used to enable optimum parking assistance depending (second command signal is input), the control prioritizing the parking accuracy is used where the initial values are set more strictly and the vehicle speed is less than the certain speed (i.e. the vehicle speed differs based on which of the first parking command signal or the second parking command signal is input))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Bonnet and Niemz to incorporate the teachings of Yamashita to have the CPU taught by the combination of Bonnet and Niemz control the vehicle such that a time necessary for parking completion is shorter for a first parking command signal than for a second parking command signal and the vehicle speed differs based on which parking command signal was input as taught by Yamashita.
	The motivation for doing so would be to enable optimum parking assistance depending on the situation (Yamashita, Par. [0075] lines 29-30).
Regarding claim 5, the combination of Bonnet, Niemz, and Yamashita teaches all the limitations of claim 1 above, and further teaches “an in-vehicle output unit that is provided inside the vehicle and outputs the second parking command signal to the signal interface ; and an outside-of-vehicle output unit that outputs the first parking command signal to the signal interface from outside the vehicle (Bonnet, Par. [0003] lines 3-5 teaches the user of the vehicle can disembark and then initiate the autonomous parking procedure via radio (outside-of-vehicle output unit) (Niemz, Par. [0007] line 1 to Par. [0008] line 3 teaches a vehicle performs a parking maneuver in a direction in which the driver resides using a relative position of the driver when the driver selects the parking signal via remote control (outside-of-vehicle output unit) outside the vehicle (i.e. recognizes a signal input from outside the vehicle as a parking command to park in accordance with the relative position of the driver))”.
Regarding claim 6, the combination of Bonnet, Niemz, and Yamashita teaches all the limitations of claim 1 above, and further teaches “wherein the CPU is programmed to recognize the surrounding environment by receiving an image capturing signal from at least two image capturing units which are fixed to the vehicle and photograph two left and right directions of the vehicle (Yamashita, Fig. 2 and Par. [0034] lines 8-16 teaches imaging unit 15b on the right side of 15d on the left side of the vehicle, where the imaging units can photograph the range from 140-190 degrees in the horizontal direction and sequentially photographs the external environment surrounding the vehicle body including road surfaces on which the vehicle can travel and areas in which the vehicle can be parked, and outputs it as imaged image data), and when the first parking command signal is input, the CPU generates a travel route including a route in which the at least two image capturing units go straight on a lateral side of the single parking position while photographing the single parking position (Yamashita, Par. [0049] lines 8-9 teaches the imaging units are constantly functioned (including when a first parking command signal is input); Fig. 6 and Par. [0049] lines 22-33 teaches if any reception of operation input is recognized (i.e. if first parking command is input), processing to determine a target position is started where the target position determination unit searched for a space in which the vehicle can be parked based on information input from the imaging units and determines the parking target position as a target for guiding the vehicle to the space; and Fig. 7 and Par. [0051] lines 5-19, 26-27, and 32-34 teaches the detection unit searches for the parkable area using the imaging units, where the subject vehicle 68 while traveling in the parking lot 60 in a direction of the arrow R (straight on a lateral side of the single parking position) along the arrangement direction of the division lines 62 detects the position and the size of an object as an obstacle when the subject vehicle 68 is guided to be parked such as an adjacent parked vehicle 64; the imaging unit 15d 62 and the like and the depth and the like of the division line 62 and is used by the detection unit 32 to detect the space as a candidate for the parkable area, which is regarded as the parkable area to which the subject vehicle 68 will be guided)”.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 2015/0203111 A1) in view of Niemz (DE 102012212900 A1), in view of Yamashita et al. (US 2017/0259850 A1), and further in view of Mathes (EP 2295281 A1).
Regarding claim 4, the combination of Bonnet, Niemz, and Yamashita teaches all the limitations of claim 1 above, however the combination of Bonnet, Niemz, and Yamashita does not explicitly teach “wherein when the parking command signal is input to the signal interface, the CPU controls the vehicle to perform automatic parking travel, and when the parking command signal is not input to the signal interface, the CPU stops the automatic parking travel”.
	From the same field of endeavor, Mathes teaches “wherein when the parking command signal is input to the signal interface, the CPU controls the vehicle to perform automatic parking travel, and when the parking command signal is not input to the signal interface, the CPU stops the automatic parking travel (Par. [0036] lines 15-17 teaches the automatic parking process (travel) only occurring when the driver holds the operating element (when a parking command signal is input) and stopping the parking process when the operating element is released (when the parking command signal is not input))”.

	The motivation for doing so would be to allow interruption of an already started parking operation (Mathes, Par. [0036] lines 14-15).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bonnet et al. (US 2015/0203111 A1) in view of Niemz (DE 102012212900 A1), in view of Yamashita et al. (US 2017/0259850 A1), and further in view of O’Neill et al. (US 2015/0032293 A1).
Regarding claim 7, the combination of Bonnet, Niemz, and Yamashita teaches all the limitations of claim 1 above, however the combination of Bonnet, Niemz, and Yamashita does not explicitly teach “wherein the parking command signal is input to the signal interface through a wireless communication, a heartbeat signal, which indicates that the wireless communication is normally performed, is input to the signal interface, and in a case where the heartbeat signal is not input, the vehicle control device does not drive the vehicle”.
	From the same field of endeavor, O’Neill teaches “wherein the parking command signal is input to the signal interface through a wireless communication (Fig. 4 and Par. [0067] lines 1-4 teaches a 405 of the VCS (vehicle systems controller) 230 receives and/or transmits data to one or more of the RVS (remote viewing station) 260 and the HHC (hand held controller) controller 280, where the received data includes control instructions (parking command signal input) from the HHC controller 280 and/or the RVS 260), a heartbeat signal, which indicates that the wireless communication is normally performed, is input to the signal interface, and in a case where the heartbeat signal is not input, the vehicle control device does not drive the vehicle (Par. [0047] lines 2-7 teaches the VSC 230 receives a heartbeat signal from the ICS (instrument control system) 220 that indicate the ICS 220 is receiving signals from OCU (operator control unit) 250 (which includes the HHC 280 and/or RVS 260 (Par. [0049] lines 1-2 and Par. [0050] lines 2-3)), and if the heartbeat signal is not received by the VSC 230 from the ICS 220, the VSC 230 immediately shuts down or disengages the vehicle (i.e. does not drive the vehicle))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Bonnet, Niemz, and Yamashita to incorporate the teachings of O’Neill to have the parking command signal taught by the combination of Bonnet, Niemz, and Yamashita be input through a wireless communication as taught by O’Neill and to include in the device taught by the combination of Bonnet, Niemz, and Yamashita a heartbeat signal indicating the wireless communication is normally performed and being input to the signal interface, and having 
	The motivation for doing so would be to integrate additional safety features into the vehicle control system (O’Neill, Par. [0047] lines 1-2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665